105 F.3d 648
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Shawn William ASHE, Defendant-Appellant.
No. 96-7608.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 26, 1996.Decided Jan. 13, 1997.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.  Paul Trevor Sharp, Magistrate Judge.  (CR-92-191)
Shawn William Ashe, Appellant Pro Se.
Robert Michael Hamilton, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, NC, for Appellee.
Before MURNAGHAN and NIEMEYER, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the magistrate judge's order denying his motion for production of transcripts and other court documents at government expense.  We have reviewed the record and the magistrate judge's opinion and find no reversible error.  Accordingly, we dismiss the appeal on the reasoning of the magistrate judge and because the appeal is frivolous.  United States v. Ashe, No. CR-92-191 (M.D.N.C. Sept. 25, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED